ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS

OF MARYLAND
* OF MARYLAND

Petitioner
* Misc. Docket AG
* No. 84
v. * September Term, 2013
JILL BERMAN SWERDLIN *
a/k/a JILL HONEY BERMAN/
JILL SWERDLIN *
Respondent *

****#*=l¢***=|=*#***>l=*****#*******

ORDER

This matter came before the Court on the parties’ Joint Petition for Disbarment by

Consent in the above entitled matter, it is this 9th day of July , 20l4;

ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is

hereby GRANTED; and it is further,
ORDERED, that the Respondent, J ill Berman Swerdlin, aka, Jill Honey Berman/Jill

Swerdlin, is hereby disbarred from the practice of law in the State of Maryland; and

ORDERED, that the Clerk of this Court shall remove the name Jill Honey Berman/Jill

Berrnan Swerdlin/l ill Swerdlin from the register of attorneys in the Court and certify that fact to

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 16-772(d).

/s/ Glenn T. Harrel1, Jr.
Senior Judge